Citation Nr: 1455817	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  11-34 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for post-concussive syndrome (with claimed symptoms of headaches, dizziness, memory loss, visual problems, and sleep problems).

2.  Entitlement to service connection for a psychiatric disability (to include as due to a head injury in service, or as secondary to a post-concussive syndrome).  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1980 to February 1983.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May and June 2009 rating decisions of the Togus, Maine Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for major depressive disorder and post-concussive syndrome (with headaches, dizziness, depression, and vision problems).  In February 2012, a videoconference hearing was held before the undersigned; a transcript is in the record.  In April and September 2014, the Board remanded these matters for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Board is well aware these matters were remanded twice before (and regrets the delay in final adjudication that is inherent with a remand).  Nonetheless, because there has not been substantial compliance with the previous remand instructions, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  (Where the remand orders of the Board are not complied with, the Board errs as a matter of law (emphasis added) when it fails to ensure compliance.)  

Regarding the traumatic brain injury (TBI) examination ordered in the September 2014 Board remand, it was specifically instructed that the examination be by a physician who had not previously examined the Veteran.  The October 2014 examination conducted pursuant to the remand was by a physician who had examined the Veteran on VA TBI examination in September 2010.
The September 2014 remand instructed that the examiner determine whether the Veteran currently has, or at any time during the pendency of the claim has had, a post-concussive syndrome/TBI residuals.  If the finding was that he had not, the examiner was to reconcile that conclusion with the private psychiatrist's January 2012 opinion that the Veteran's reported symptoms are consistent with the type of head injury he sustained in service.  On October 2014 examination, the examiner concluded in summary fashion (similarly to the May 2014 VA examiner) that the Veteran did not have complaints of impairment of memory, attention, concentration, or executive functions, and that his visual spatial orientation is normal.  He opined that all known concussion/TBI symptoms had resolved prior to the Veteran's leaving active duty service and that the Veteran's current symptoms of headaches, dizziness, memory loss, visual problems, sleep problems, and poor balance, which began 10 years prior, are unrelated to the head injury he sustained in service.   The examiner explained that TBI symptoms will start immediately after the injury and gradually improve over time (as opposed to starting 25 years after the initial injury).  

The Board finds the October 2014 examination report inadequate for rating purposes, as the finding of no complaints of symptoms such as memory loss and visual impairment conflicts with treatment records and the Veteran's February 2012 hearing testimony (which were not discussed).  Specifically, on January 2012 private evaluation, a psychiatrist noted that the Veteran had experienced memory loss since an injury in-service, and a September 2013 VA treatment record notes a history of forgetfulness following a head injury 30 years prior.  [The Veteran also appeared to exhibit some memory impairment during the February 2012 videoconference hearing.  His treatment records show that he has had vision complaints since at least June 1990.  And he began complaining of sleep disturbances in April 1999; such complaints have continued since.  A sleep disorder was diagnosed in May 2012.  The October 2014 VA examiner did not (as was requested) reconcile the conclusion that the Veteran did not have residuals of a TBI in service with the January 2012 private psychiatrist's conclusion that the Veteran's reports of confusion, headache, dizziness, difficulty concentrating, depression, anxiety, and memory loss are "consistent with a post-concussion syndrome due to traumatic brain injury in the military service."
The September 2014 remand also instructed that, if on TBI examination it was determined that the Veteran does not have post-concussive syndrome/TBI residuals but exhibits any claimed symptoms, the examiner was to identify the etiology for each such symptom considered more likely.  The October 2014 VA TBI examiner noted various symptoms that appeared 10 years prior, but did not identify an etiology for the symptoms (other than TBI, which was discounted) considered more likely.  

The Board also notes that there was a total lack of compliance with the September 2014 remand instructions with respect to the  claim of service connection for a psychiatric disability as there is no indication that the AOJ forwarded the Veteran's record to the June 2014 VA mental disorders examiner for an addendum opinion, as instructed.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran to be afforded a VA traumatic brain injury (TBI) protocol examination to ascertain whether TBI residuals from a head injury in service, and if so, to identify the nature of such residuals (claimed to be headaches, dizziness, memory loss, visual problems, and sleep problems - and a secondary psychiatric disability).  The examination should be conducted by an appropriate physician who has NOT previously examined the Veteran.  The Veteran's entire record must be reviewed by the examiner.  All indicated tests or studies should be completed.  The current Compensation and Pension Service TBI Examination Guidelines must be followed and all findings must be reported in detail.  The examiner must review the Veteran's STRs, postservice treatment records, prior VA examination reports, and the January 2012 report by a private psychiatrist.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a)  Does the Veteran currently have, or at any time during the pendency of this claim is he shown to have had, residuals of a TBI in service?  If the response is no, the examiner must reconcile that conclusion with the private psychiatrist's January 2012 opinion that the Veteran's reported symptoms are consistent with the type of head injury he sustained in service.   

The examiner must acknowledge/account for the Veteran's postservice treatment records which note a history of forgetfulness, vision complaints, and sleep disturbances, and the January 2012 private psychiatrist's opinion.

(b)  If the Veteran is found to have, or during the pendency of this claim to have had, a post-concussive syndrome/residuals of TBI in service, the examiner should identify all symptoms of such disability.  

(c) If the Veteran is determined to not have/have had residuals of a TBI, but exhibits (or during the pendency of this appeal has exhibited) any of the claimed symptoms alleged or noted in the record, the examiner should identify the [non-TBI] etiology for each such symptom considered more likely.  

The examiner must explain the rationale for all opinions, citing to supporting factual data.

2.  The AOJ should also forward the Veteran's claims file to the June 2014 VA psychiatric examiner for review and an addendum opinion.  [If that provider is unavailable, the record should be forwarded to another psychologist or psychiatrist for review and the opinion sought.  If another examination is needed for the opinion sought, it should be arranged.]  Based on review of the record, the consulting provider should provide responses to the following:

Please identify the likely etiology of the Veteran's mood disorder with anxiety and depression.  Is it at least as likely as not (a 50% or better probability) that it is related to a head injury in service?  If the response is no, please reconcile that conclusion with the private psychiatrist's January 2012 opinion that the Veteran's current psychiatric disability was caused by an injury in service (explaining the rationale for the disagreement), and identify the etiological factor for the psychiatric disability considered to be more likely.

The examiner must explain the rationale for all opinions.

3.  The AOJ should then review the record and readjudicate the Veteran's claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

